Notice of Pre-AIA  or AIA  Status
              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
          Status of claims: claims 1, 3-7, 9-11 and 15 are pending. 
	A request for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, including the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114, and the fee set forth in 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e315199.html"1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/e8r9#/e8r9/d0e322625.html"1.114. Applicant' s submission filed on 1/25/2021  has been entered.

The amendment filed 2/24/2021 which amended claim 1, and cancels claims 8, 12 and 13  has been entered. Claim 2 was canceled by the amendment filed 9/3/2019.  Claim 14 was canceled by the amendment filed 5/18/2019.  
Claim 15 remains withdrawn from consideration. Claims 1, 3-7 and 9-11, and elected species are sodium sulfide (claim 3); peracetic acid (claim 4); alginate (claim 7); and l-ethyl-3-(3-dimethylaminopropyl) carbodiimide  (claim 9) are under examination.

                                      Claimed benefit
This application is a 371 of PCT/SG2014/000016 filed 1/15/2014 which claims benefit of 61754218 filed 1/18/2013, which have support for the elected invention (see below).    
   
	Claim Rejections - 35 USC § 112(d)  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

              Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites the polymer is selected from “alginate, chitosan gelatin,collagen, hyaluronic acid, fibrin, polyaminomethacrylate derivative, polylactic acid, polyglycolic acid, polyacrylamide, mixtures thereof, and copolymers thereof”. However, claim 1 from which claim 

 
    Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[1] Claims 1, 7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Wrzesniewska-Tosik (reference “U” cited in PTO-892), Rehm et al. (reference “V” cited in PTO-892), US 20080004423 (‘423), US20050124797 (‘797), US 20130274190 (‘190), US 20130172197 (‘197), Hamasaki et al. (Materals Sci. Eng. C (2008) 28, 1250-1254) and US20090197316 (‘316).
	Wrzesniewska-Tosik teaches making a highly porous keratin-alginate composite  (claim 1) in sponge form (p.115, left col., 1st para, lines 1-12and 13-14)by blending keratin-containing fibrids with alginate solution to form keratin-alginate mixture, and then subjecting the mixture to freezing dry (claim 1) (see p.114, section “Methods”) wherein the ratio “alginate to keratin”  is about 1:1 (amended claim 1) (see Table 1, sample mark “PRK1” and “RAK3”; 0.93  vs 0.83). 
	The formed porous “keratin-alginate” composite is useful for dressing and hygiene care and for medical use and has the functional features: no any cytotoxicity nor irritating and biomaterial (claim 1).   
	Wrzesniewska-Tosik does not expressly teaches producing cross-linked keratin-alginate composition (claim 1). 
	The art (Rehm) teaches that “alginate (natural polymer) has been used for preparation of biopolymer blends by conjugating them with other natural polymers/biopolymer, wherein the resultant “alginate blend” has properties superior to those of many other biopolymer blends and are useful for many applications [advantage] (see p.177, section 2, Rehm). 
In addition, Rehm teaches that cross-linked alginate bio-polymeric blend material (p.177, section 2.1, lines 10-11) and has provided general teaching that cross-linking of alginate with suitable material is the most popular method for the preparation of “alginate blend (p.177, section 2.1, lines 1-2). One of examples of the alginate blend is that the “reduced keratin” is mixed /blended with dried alginate to produce “keratin-alginate” complex (p.201,last line to p.202, line 2, Rehm. These teachings of Rehm together suggest that keratin and alginate can be cross-linked together since Rehm has taught the “cross-linked” alginate bio-polymeric blend material  (see above). The further rationale in this regard is discussed below.
        The closely related keratin art (‘423) has taught producing a keratin derivative material  such as “keratin composite” in which “keratin” is chemically-linked to a “polymer material” ([0034] and ref claim 21 of ‘423; and Examples 1-3, ‘423 ). The chemical linking encompasses cross-linking “keratin” to the “polymer” using the cross-linking agent “1-ethyl-3-(dimethyaminopropyl)carbodiimide” (EDC) (claims 1, 9) (see [0060], ‘423). From the above teachings of ‘423 and Rehm, one of ordinary skill in the art would have readily know that the “polymer” (‘423)  can be alginate “Rehm). 
Further, at [0006]‘423 teaches that toughness or strength of the keratin based composite films or membrane can be increased by standard protein cross-linking methods including using, typical chemical cross-linkers such as 1-ethyl-3-(dimethyaminopropyl)carbodiimide (EDC),  and that keratin protein is either mixed with “a polymer” or chemically combined/linked  with “a polymer material  (see [0006] and [0001], ‘423). It is obvious that said “chemically linked  with a polymer material”  (‘423) encompassed chemically “cross-linked” which is common subject matter of Rehm.
Regarding the obviousness of the “keratin” being used to react with “polymer” comprises “cleaved disulfide bonds”,  it has been suggested by the keratin art (‘797) that disulfide bonds present in the native keratin needs to be cleaved since that said disulfide bonds render it resistant to chemical attack/modification (see [0042], lines 1-6, ‘797).  Accordingly, it has been known in the art that EDC is a heterobifunctional and zero-length cross-linking reagent ([0021], lines 5-6,_’190) and capable of reacting with sulfhydryl group and carboxylic group (see [0507], lines 4-5, ‘197). Thus, it would have been prima facie obvious for one skilled in the art to use EDC to crosslink the “reduced keratin” (Rehm, ‘423) of sulfhydryls with alginate of carboxyls (Figure 1, 
For reading keratin,, the other keratin art (Hamasaki) teaches the solution for extraction of keratin protein from material containing keratin such as wool wherein the solution contains 2-mecarptoenthaol which is a “reducing agent” (claim 1) (see p.1251, section 2.2, lines 1-4, Hamasaki) for preparing highly porous  keratin sponge (ALK) containing calcium alginate beads (p.1251, left col., last paragraph) which is the common subject matter of Wrzesniewska-Tosik and Rehm, wherein ALK can be folded without any damage even in dried state and flexible enough to handle (p.1252, right col., 2nd paragraph, Figure 4; and abstract, lines 3-5, Hamasaki), as applied to the limitation “……extracted from a keratin-containing material …with a reducing agent” recited in claim 1.
Upon reading references Rehm,‘423, ‘797, 190 and ‘197, one of ordinary skill in the art would have readily known that, alginate would have been a superb candidate as the “polymer” that is cross-linked with “keratin”, because the chemically-linked (encompassing cross-linked) “keratin” with “polymer” can have improved web and dry mechanical properties of the keratin (‘423) and because the “blend” of “keratin-alginate” has the properties superior to many other biopolymer blends which can be crossed-linked as suggested by Rehm (see above)  and has been known useful for many application (p.177, Rehm). Additionally, the art (‘423) has taught that keratin protein is either mixed with “a polymer” or chemically combined/linked  with “a polymer material  ([0006] and [0001], ‘423). Thus, it would have been prima facie obvious for one of ordinary skill in the art to introduce the cross-linker  “EDC” into the “keratin-alginate” composite (Wrzesniewska-Tosik) with weight ratio keratin to alginate about 1:1 (Wrzesniewska-Tosik) followed by the process of freeze-drying the cross-linking product so as to produce the chemically-linked keratin-alginate composite which are highly porous (Wrzesniewska-Tosik) and which possesses the improved mechanical properties such as enhanced wet and dry strength (‘423) with reasonable expectation of success. 
It is noted that the introducing the EDC cross-linker into the ‘keratin-alginate” composition will results in both intramolecular cross-linking  and intermolecular cross-linking.
Regarding the “microporous” (claim 1),  as indicate d in the above 112(b) rejection, the boundaries of the term “microporous” are not clearly delineated and the scope is unclear. Thus, the highly porous structure (Wrzesniewska-Tosik) is applicable to claim 1.  Moreover, it has been known in keratin sponge art (Hamasaki) that  the highly porous keratin sponge has pore networks possessing microstructure (p.1250, right col., last paragraph, lines 1-2, Hamasaki).  
Regarding using “a reducing agent” or “an oxidizing agent” (claim 1), ‘423 has taught the use of reductant (i.e., reducing agent) to improve physico-mechanical properties of resultant keratin-polymer material ([0024], ‘423).
Regarding the limitation “the polymer having at least one of the amine and carboxylic functional group comprises an alginate” (amended claim 1), it is noted that said “at least one of amine and carboxylic functional group” in alginate biopolymer is the “site” for cross-linking reaction is evidenced by [0057] of ‘316 [which discloses that chemistry of zero-length cross-linker such as EDC ([0062], ‘316)  is applicable to secondary or tertiary amine and an amide linkage made by the condensation of primary amine with a carboxylic group].
Alginate per se possesses “carboxylic group” (instant claim 7) as evidenced by p.12,section 2.4, lines 13, and Figure 6 of Rehm. Here, it is noted that alginate consists of two monomers, i.e., “mannuronic acid” and “guluronic acid” which are indicated at said “p.12,section 2.4”  of Rehm).    
Therefore, the combination of the references’ teachings renders the claims prima facie obvious.

[2] Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Wrzesniewska-Tosik, Rehm et al., ‘423, ‘797, ‘190, ‘197, Hamasaki et al. and ‘316 as applied to claim 1 form which claim 3 depends, and further in view of US20090069541 (‘541). 
The teaching of claim 1 by the references Wrzesniewska-Tosik, Rehm, ‘423, ‘797, ‘190, ‘197 and  Hamasaki has been set forth above.
The cited references do not expressly teaches the reducing agent “sodium sulfide” (elected species, claim 3).
The art (‘541) teaches the use of reducing agent “sodium sulfide” (a reductant) for producing soluble keratin from the material such as wool ([0031], lines 1-4, ‘541). Further, ‘541 teaches that wet strength property can be greatly enhanced by reforming disulphide cross-links in the S-sulfonated keratin  by adding a reducing agent ([0041], lines 10-15, 541).  The resultant sulfide-derived  (i.e., sodium sulfide-extracted) keratin protein then can be used in conjugation to create highly cross-linked structure with very superior properties [advantage] ([0042], lines 1-4, ‘541).  Thus, it would have been prima facie obvious for one of  ordinary skill in the art to choose and use the sodium sulfide for preparing the keratin and to use the resultant keratin to make cross-linked keratin-alginate composite (see above) with the desired properties such as the enhanced wet strength with reasonable expectation of success. 

[3] Claims 4-6 are rejected under 35 U.S.C. 103 as being obvious over Wrzesniewska-Tosik, Rehm et al., ‘423, ‘797, ‘190, ‘197, Hamasaki et al. and ‘316 as applied to claim 1 form which claims 4-6 depend, and further in view of US20150080552 (‘552). 
The teaching of claim 1 by the references Wrzesniewska-Tosik, Rehm, ‘423, ‘797, ‘190, ‘197 and  Hamasaki has been set forth above.
The cited references do not expressly teaches the oxidizing agent “peracetic acid” (elected species, claim 4).
It has been known in the keratin art (‘552)  that the extraction of keratin can be done by oxidative treatment of keratin as an alternative to reductive treatment of keratin ([0014], ‘552) claim 4) solution; after oxidation, the keratin protein source can be readily rinsed to obtain free of residual oxidant by purified water ([0028], lines 4-5’ and 24-27; and ref. claims 1 and 19 of  ‘552); the peracetic acid offers the advantages of cost and availability ([0028], lines 15-17, ‘552). The peracetic acid treatment results in solubilized keratins extracted from hair fibers by said oxidative treatment ([0007], lines 1-4; and [0020], lines 1-3, ‘552) in order to make keratin-based biomaterials ([0006], lines 1-2, ‘552) which is the common subject matter of Wrzesniewska-Tosik, Rehm and ‘423 (see above). Thus, it would have been prima facie obvious for one of  ordinary skill in the art to choose and use the “peracetic acid” (claim 4) as oxidant for preparing desired soluble keratin protein which in turn is used for producing the cross-linked keratin-alginate composite (see above) with reasonable expectation of success. 
	Regarding claims 5-6 which are directed to the time period for “incubating the keratin-containing material” from which the keratin is extracted (see claim 1 from which claims 5-6 depend), the keratin extraction art ‘552  teaches that extraction is performed at temperature 37 [Symbol font/0xB0]C (claim 6) for 0.5-12 hour (claim 5) when using the oxidizing agent “peracetic acid” (see [0028], lines 1-4 and 20-24, ‘552) so as to make solubilized keratin protein (see [0007], lines 1-3; and [0035], ‘552). 
MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." (see MPEP 2144.05(I)), and that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.5 (II)-A). In this case, the prior art range 0.5-12 hours encompasses the claimed “about 2 hours to about 10 hours” (claim 5), which can be worked out by routine experimentation carried out by one of ordinary skill in the art. Therefore, the combination of the references’ teachings renders the claims prima facie obvious.
Therefore, the combination of the references’ teachings renders the claims prima facie obvious.

 [4] Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Wrzesniewska-Tosik, Rehm et al., US 20080004423 (‘423) and Hamasaki et al. as applied to claim 1 form which claims 10-11 depend, and further in view of US 20090197316 (‘316).
The teaching of claim 1 by the references Wrzesniewska-Tosik, Rehm, ‘423 and  Hamasaki has been set forth above.
The cited references do not expressly teaches teach the cross-linking reaction conditions set forth in claims 10-11.
It is noted that the teachings of using the carbodiimide cross-linking agent such as “1-ethyl-3-(3-dimethylaminopropyl) carbodiimide” (EDC) have been provided by Rehm (see p.178, lines 2-3) and by‘423 (see [0060]). Although Rehm and ‘423 do not expressly disclose the actual 1-ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) (claims 10, 11) preferably  with concentration 20 -200 mM (claims 10, 11) ([0062], last 2 lines; and [0063], last line, ‘316).
Thus, it would have been prima facie obvious for one of  ordinary skill in the art to choose and use the 20 -200 mM of EDC as the  carbodiimide cross-linking agent to produce the desired “keratin-alginate” cross-linked product (see above) with reasonable expectation of success. 

Examiner remark:  since the above 103 rejections [1]-[4] are the new grounds of rejection it would render the applicants’ arguments against the 103 rejections at pages 5-10 in the applicants’ response filed 2/24/2021 moot.    
In the response, applicants asserts that “in summary, applicant maintains that the claims as amended define patentable subject matter” (see page 10, the response).
The applicant’s argument is found not persuasive because the prima facie case of obviousness of the amended claim 1 has been established by the combined teachings of the cited references (see the above 103 rejections, it will not be reiterated herein).

                                                  Conclusion
	  No claims are allowed.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 
/Samuel  W. Liu/                                                                    
Examiner, Art Unit 1656
May 5, 2021
/SCARLETT Y GOON/QAS, Art Unit 1600